Bell, J.
This question rests on authority. In favor of the position that a party in his last sickness and in expectation of his approaching death, may make a note without any consideration but his good will to the payee, and deliver it to take effect after his decease; and that such a note will be valid as a donatio causa mortis, are the following cases : Wright v. Wright, 1 Cow. 598; Jones v. Deyer, 16 Ala. 221; Coutant v. Schuyler, 1 Paige 317; Bowers v. Hurd, 10 Mass. 427; Woodbridge v. Spooner, 1 Chitt. 661; Seton v. Seton, 2 Bro. Ch. Ca. 610, and it was held that a bond given under like circumstances was valid. Wells v. Tucker, 3 Bin. 366.
On the other side are the cases cited by the defendant’s counsel. Raymond v. Sellick, 10 Conn. 480; Holly v. Adams, 16 Vt. 206; Parish v. Stone, 14 Pick. 198; Craig v. Craig, 3 Barb. Ch. 76; Harris v. Clark, 2 Barb. S. C. 94; S. C., 3 Comst. 93, are directly in point, and decisive of the present state of the law as held in the neighboring States. With them agree Tate v. Hibbert, 4 Bro. Cha. Ca. 286; 2 Ves. jr. 111; *523and Bouts v. Ellis, 21 E. L. & E. 337, where it is held that the check of the donor is effectual as a donatio causa mortis only where the money is paid before his decease.
The case of Copp v. Sawyer, 6 N. H. 386, is an express decision of the Superior Court upon the point, which has long been regarded and acted upon as the settled law of the State. It cannot now be departed from. There must, therefore, be

Judgment for the defendant.